Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment filed on 11 August 2021, in which claims 5, 6, 9, 10 – 12, 14 – 18, 21, 29, 32, 35 – 40, 42, and 50 were amended and claims 4, 7, 13, 19 – 20, 22 – 26, 30 – 31, 33 – 34, 41, 43 – 49, and 51 – 70 were canceled is acknowledged. Claims 1 – 3, 5 – 6, 8 – 12, 14 – 18, 21, 27 – 29, 32, 35 – 40, 42, 50, 71 are pending in the instant application.

Priority
The instant application is a US non-provisional application No. 17/336,823 filed on 11 June, 2021, which claims benefit to US provisional application No. 63/033,343 filed on 02 June 2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05 October 2021 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The use of the term “Solutol HS 15”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Solutul® HS 15 is missing the “®” symbol within paragraphs [0413] and [0439].

Claim Objections
Claims 12 ,15, and 71 are objected to because of the following informalities:  
Parentheses within the claims are normally used for alternatives as seen in instant claims 6 and 11.
Claim 12 recites “…comprising an exotherm peak (max) between...” examiner suggests this to be rewritten as “comprising a max exotherm peak between…”
Claim 15 recites “… comprises an endotherm peak (max) between…” examiner suggests this to be rewritten as “…comprises a max endotherm peak between...”
Claim 71 recites “Compound I free base tetrahydrate. Compound I
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” examiner suggest this to be rewritten as “Compound 1 free base tetrahydrate, compound I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.” Each claim begins with a capital letter and ends with a period. [See MPEP 608.01(m)] 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 50 are rejected under 35. U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while being enabling for the crystalline composition administered in the claims, does not reasonably provide enablement for the treatment of cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claims 42 and 50 recite “a method of treating cancer, comprising administering the crystalline form of claim 1 (claim 47 with regards to claim 50) to a subject,” however the only working example in the instant application is for the treatment of acute myeloid leukemia (AML) [Example 8, 0410]. The breadth of the claim is claiming the genus of cancer whereas the instant application supports a species of that genus in acute myeloid leukemia. 
The nature of the invention is also such that there is not enough support for one or ordinary skill in the art to be able to predictably know if the implementation of the method would treat all forms of cancer. There is also little support in the instant application from the authors on how one of ordinary skill in the art would approach testing the method to treat the genus of cancer. Also due to the limited working examples to in-vitro antiproliferative assay against acute myeloid leukemia [0410] there is not enough evidence to be able to claim the genus of cancer. 
Furthermore, the state of the prior art does not encompass the use of compound I for the treatment of all types of cancer. Huesca (US 8,148,392) teaches the use of compound I for the treatment of cancer in a mammal, wherein cancer is non-small cell lung cancer, colon cancer, breast cancer, ovarian cancer, leukemia, renal cancer, melanoma, prostate cancer or CNS cancer [Claim 15]. Given that between Huesca and Rice they only report a representative scope of all of the various cancers that are encompassed by “treating cancer.” 
Taken together there is not enough information within the written specification and claims to enable claims 42 and 50 in regards to “a method of treating cancer, comprising administering the crystalline form of claim 1 (47 in regards to claim 50) to a subject.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for being dependent upon a cancelled claim (Claim 47).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites a crystalline form of claim 1, wherein the crystalline form is isolated. This does not further limit claim 1, because in order to have “a crystalline form of compound I free base tetrahydrate” as claimed in claim 1, it would have to be isolated to determine the specific complex of the compound. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5, 18, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11149047 (Rice) in view of Huesca (US 8,148,392). Claim 1 of U.S. patent No. 11149047 recites a method of reducing or treating cancer in a subject, comprising administering a therapeutically effective amount of compound I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt, free base, hydrate, complex, or chelate thereof to the subject; wherein the subject has mutation in the BRCA-1 or BRCA-2 DNA repair gene, wherein the cancer is breast or ovarian cancer. 
Huesca teaches that these compounds can be recrystallized from ethanol [Column 59, lines 29 – 36]. Furthermore, these products are to be pure compounds [Column 59, lines 29 – 36]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to take the compound as recited by Rice in the form of a free base tetrahydrate (taking a free base compound and making it in the form of a tetrahydrate, a version of hydrate) and crystallizing it to reach the desired compound in the instant application. Furthermore, the instant claim 42 is trying to claim the genus of cancer wherein the authors have previously patented treating various species of cancers by applying compound I as mentioned above. 

Claim 71 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11149047. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. patent No. 11149047 teaches the compound of instant claim 71. Claim 71 of the instant claims recites compound I free base tetrahydrate wherein compound I is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Claim 1 of U.S. patent No. 11149047 recites a method of treating cancer via administration of compound I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt, free base, hydrate, complex, or chelate thereof to the subject; wherein the subject has a mutation in the BRCA-1 or BRCA-2 DNA repair gene, wherein the cancer is breast cancer of ovarian cancer. Therefore claim 71 is obvious in regards to claim 1 as the compound for the method could be a free base tetrahydrate. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 38 – 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (2015/0099775).
	Rice teaches of a pharmaceutical composition that can be administered by intravenous (i.v.) bolus injection, a composition comprising LOR-253-HCl (an HCl salt of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), polyethylene glycol 400, propylene glycol, and Solutol® HS in water [0284, Example 14]. This anticipates claim 27 in the instant claims wherein a pharmaceutical composition of compound I (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) or a pharmaceutically acceptable salt or a solvate thereof, propylene glycol (PG), and macrogol (15)-hydroxystearate. Furthermore, claim 38 recites the composition of claim 27 wherein the composition is diluted in IV fluid selected from sterile water, dextrose in water, glucose in water, invert sugar in water, saline solution in water (NaCl), sodium bicarbonate solution in water, sodium lactate solution in water, lactated Ringer’s solution, or combinations thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 18, 21, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Huesca (US 8,148,392) in view of Rice (WO 2019/089511).
Huesca teaches compound I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[Example 6, claim 7], furthermore Huesca teaches that this compound could be in a crystallized form [Example 6, compound 7, columns 58 – 59]. Huesca also teaches that the isolated compound I is a “pure” product, which by definition means that there is no impurity in the product. Huesca teaches the use of compound I or a salt thereof in a pharmaceutical composition comprising a pharmaceutically acceptable carrier [Claim 14]. Huesca further teaches that the pharmaceutical composition can comprise pharmaceutically acceptable carriers, diluents, or excipients [Column 45, lines 30 – 40]. Aqueous suspensions are also taught as acceptable media to deliver compound I [Column 46, lines 36 – 40]. Huesca also teaches that the pharmaceutical composition can be in the form of a sterile injectable aqueous suspension. These sterile injectable aqueous suspensions could use the acceptable solvent including water, Ringer’s solution, and isotonic sodium chloride solution [Column 47, lines 20 – 36]. Huesca furthermore teaches that compound can be, but are not required to use polyethylene glycols (excipient used in compositions specifically for rectal administration) [Column 47, lines 37 – 44]. 
Huesca does not teach compound I in the form of a free base tetrahydrate.
Rice teaches a method of preventing/reducing/ or treating cancer in a subject, comprising administering a therapeutically effective amount of compound I or a pharmaceutically acceptable salt, free base, hydrate, complex or chelate thereof [0008]. Hydrates can come in many different versions, depending on the complex therefore tetrahydrate would be encompassed within hydrates. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried to crystallize compound 1 as taught by Huesca utilizing a free base hydrate as taught by Rice. There would have been a predictability of success as Rice has taught the use of free base and hydrates as forms of compound I. Furthermore, Huesca has taught that compound I can be recrystallized to isolate a crystalline version of compound I. 

Claims 27 – 29, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Huesca (US 8,148,392) and Rice (WO 2019/089511) as applied to claims Claim 1 – 3, 5, and 18, 21 above, and further in view of Al-Qawasmeh (US 2007/0105929) and Likitlersuang (US 2013/0005665).
The teachings of Huesca and Rice were discussed in the 103 rejection set forth above. 
Although Huesca and Rice teach the use of pharmaceutically acceptable excipients, diluents, and carriers, they do not specifically teach the use of either propylene glycol (PG) or macrogol (15)-hydroxystearate as mentioned in the instant claims.
Al-Qawasmeh teaches 2,4,5-trisbustituted imidazoles which can have the structure as claimed in claim 27 of the instant application [Claim 1, wherein R1 is substituted heteroaryl, R4 is hydrogen, and R2 and R3 when taken together along with the carbon atoms they are attached to, form a substituted aryl]. Al-Qawasmeh teaches the use of sweeting agents, a form of pharmaceutical excipients, in the pharmaceutical compositions. Specifically, Al-Qawasmeh teaches the use of propylene glycol in the pharmaceutical composition [0175]. 
Likitlersuang teaches use of macrogol (15)-hydroxystearate as a surfactant for the solubilizing of active pharmaceutical ingredients (API) [0002]. Likitlersuang further teaches that there are advantages of using macrogol (15)-hydroxystearate compared to other solubilizers including less by-product formation and better stability [Figures 2A – 3]. Likitlersuang also teaches that macrogol (15)-hydroxystearate can be in the composition in the range of 0.1 – 50% w/w [0045].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have substituted propylene glycol of Al-Qawasmeh and macrogol (15)-hydroxystearate of Likitlersuang into the pharmaceutical composition of Huesca ad Rice. Implementing selections of species from the genus’ proposed by Huesca and Rice. There would have been a reasonable expectation of success with expected results because both propylene glycol and macrogol (15)-hydroxystearate are both pharmaceutically acceptable excipients.
Regarding claim 37, wherein the negative limitation of “the composition is substantially free of polyethylene glycol,” Huesca does not teach the use of polyethylene glycol in their pharmaceutical composition unless that composition is used for rectal administration of the pharmaceutical composition. Therefore, it is inferred that the compositions used for non-rectal administration would be considered substantially free of polyethylene glycol. 

Claims 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Huesca (US 8,148,392), Rice (WO 2019/089511), Al-Qawasmeh (US 2007/0105929), and Likitlersuang (US 2013/0005665) as applied to claims Claim 27 – 29, 32, and 37 above, and further in view of Rice (2015/0099775).
The teachings of Huesca, Rice (2019), Al-Qawasmeh, and Likitlersuang were discussed in the 103 rejection set forth above. 
These teachings however do not teach the use of the composition in the administration of a composition including propylene glycol, macrogol (15)-hydroxystearate, and compound I diluted in IV fluid.
Rice (2015) teaches a pharmaceutical composition containing comprising polyethylene glycol 400, propylene glycol, Solutol HS, Compound I, and water [0284]. Rice further teaches that the sterile injectable aqueous suspension can use water, Ringer’s solution, and isotonic sodium chloride solutions [0198]. Rice does not teach that that the compound while in IV solution has solubility problems. 
It would have been obvious to one of ordinary skill in the art prior to the filing date to have implemented the pharmaceutical composition described by Huesca, Rice (2019), Al-Qawasmeh, and Likitlersuang and implement in into the IV solution as described by Rice (2015). There would have been a reasonable expectation of success as this is the combining of known prior art elements according to known methods. As Rice (2015) teaches a composition of compound I as an IV solution.  

Allowable Subject Matter
Claims 6, 8 – 12, 14 – 17, and 35 – 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Rice (2015/0099775) is the closest prior art teaching a pharmaceutical composition that can be administered by intravenous (i.v.) bolus injection, a composition comprising LOR-253-HCl (an HCl salt of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), polyethylene glycol 400, propylene glycol, and Solutol® HS in water [0284, Example 14]. The claims above (6, 8 – 12, 14 – 17, and 35 – 36) are not covered by the prior art mentioned because the specific crystalline structures as recited in 6, 8 – 12, and 14 – 17 have yet to be disclosed and would not be obvious. Furthermore, the specific compositions and amounts recited in claims 35 – 36 are not found in the prior art. 

Conclusion
	Claims 1 – 3, 5, 18, 21, 27 – 29, 32, 37 – 40, 42, 50, and 71 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.M./            Examiner, Art Unit 1624                                                                                                                                                                                            
/MARK L SHIBUYA/            Supervisory Patent Examiner, Art Unit 1624